Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 09/02/2021 has a total of 9 claims pending in the application; there are 3 independent claims and 6 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “a power control method in a coordinated multipoint (CoMP) wireless communication network”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,134,447 B2 [application No.16/579,568], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  11,134,447 B2
Claim 1.  A terminal comprising: 
        a transceiver configured to receive, in a same carrier, at least two pieces of downlink control information (DCI) from at least two network devices, wherein each of the at least two pieces of DCI comprises a transmit power control command, and the at least two pieces of DCI are in a one-to-one correspondence with the at least two network devices; and 
       a processor configured to determine a transmit power on an uplink channel of each of the at least two network devices based on a corresponding piece of DCI.
Claim 1. A terminal comprising: 
           a transceiver configured to receive at least one piece of downlink control information (DCI) from at least one network device, wherein the at least one piece of DCI comprises at least two transmit power control commands; and 
            



     a processor configured to: determine a transmit power on an uplink channel in a same carrier based on the at least two transmit power control commands, wherein the transmit power on the uplink channel is determined based on an adjustment step or an absolute power adjustment value indicated by each transmit power control command and a propagation loss corresponding to the uplink channel of the at least one network device including: separately determining at least two candidate transmit powers based on the at least two transmit power control commands, wherein the at least two candidate transmit powers are in a one-to-one correspondence with the at least two transmit power control commands; and determining the transmit power on the uplink channel based on the at least two candidate transmit powers.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. in view of Chen et al. Publication No. (US 2011/0275403 A1).

Regarding claim 1, AKKARAKARAN teaches a terminal (User Equipment 120 FIG.2) comprising: 
a transceiver (UE 120 is equipped with R antennas 252a through 252r FIG.2) configured to receive, in a same carrier, at least two pieces of downlink control information (DCI) from at least two network devices (UE 120 may receive a multicast transmission conveying one or more DCI transmissions including a plurality of TPC commands from BS 110 [0093-95] FIG.9), wherein each of the at least two pieces of DCI comprises a transmit power control command (the DCI transmissions including a plurality of different TPC commands sent on the single downlink channel [0093-95] FIG.9), and 
a processor (UE 120 is equipped with processor 280 FIG.2) configured to determine a transmit power on an uplink channel of each of the at least two network devices based on a corresponding piece of DCI (the UE determines a plurality of different transmit powers for the plurality of uplink beam-pairs based at least in part on the plurality of transmit power commands [0094-95] FIG.9).    
AKKARAKARAN does not explicitly teach the at least two pieces of DCI are in a one-to-one correspondence with the at least two network devices.
Chen teaches the at least two pieces of DCI are in a one-to-one correspondence with the at least two network devices (Chen: a UE may receive power control commands from two or more DCI formats on one or more PDCCHs for a same uplink channel in a subframe, the multiple power control commands may come from different component carriers in a same subframe, the UE may be configured to prioritize the commands according to component carrier type and command type. For example, the order of prioritization could be DCI from the primary component carrier (PCC) and then DCI from secondary component carrier (SCCs) in some predetermined order [0071-75] FIG.3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified AKKARAKARAN by the teaching of Chen to have the at least two pieces of DCI in a one-to-one correspondence with the at least two network devices  in order to prioritize the commands from DCI according to their specific type format and to increase the SRS power level (Chen: [0068-71]).

Regarding claim 2, AKKARAKARAN teaches the terminal according to claim 1, wherein the processor is further configured to: determine the transmit power on the uplink channel based on an adjustment step or an absolute power adjustment value indicated by the transmit power control command in a corresponding DCI (UE 120 may receive a multicast transmission conveying one or more DCI transmissions including a plurality of TPC commands,  each TPC command associated with each DCI transmission transmitted via each downlink beam-pair may relate to an uplink transmit power for an uplink beam-pair associated [0098-100] FIG.10).  

Regarding claim 3, AKKARAKARAN teaches the terminal according to claim 1, wherein the processor is further configured to: determine, based on the transmit power control command in each of the at least two pieces of DCI, a candidate transmit power corresponding to the DCI; and; determine, based on the candidate transmit power corresponding to the DCI, the transmit power on the uplink channel of a network device corresponding to the DCI (UE 120 may receive one or more DCI transmissions with a plurality of indicators of a plurality of transmit powers, As shown in FIG. 9, UE 120 may determine a plurality of transmit powers for a plurality of uplink beam-pairs. For example, UE 120 may determine a common transmit power for the plurality of uplink beam-pairs, or determine a plurality of different transmit powers for the plurality of uplink beam-pairs. or, UE 120 may determine a first transmit power for a first uplink beam-pair and a second transmit power for a plurality of second uplink beam-pairs [0093-95] FIG.9).

Regarding claims 4-6, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3, where the difference used is the limitations were presented in “a method” performed by the UE and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Regarding claims 7-9, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3, where the difference used is the limitations were presented from a “computer-readable medium” (AKKARAKARAN: [0008-10] FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472